Case 2:20-cv-05050-PSG-KES Document 12 Filed 02/05/21 Page 1 of 5 Page ID #:210



  1
  2
  3
  4                                                                          O
  5                                                                          JS-6
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11     PETER ANTHONY CONCEPCION                       Case No. 2:20-cv-05050-PSG-KES
 12     SANTOS,
 13                  Petitioner,                       ORDER DISMISSING ACTION
                                                        WITHOUT PREJUDICE FOR
 14           v.                                        FAILURE TO PROSECUTE
 15     FELICIA PONCE, Warden,
 16                  Respondent.
 17
 18
 19                                               I.
 20                                      BACKGROUND
 21           In June 2020, Peter Anthony Concepcion Santos (“Petitioner”) filed a habeas
 22    petition under 28 U.S.C. § 2241 challenging his expulsion from the federal Bureau
 23    of Prison’s Residential Drug Abuse Program and alleging discrimination on the
 24    basis of national origin. (Dkt. 1 [“Petition”].) In July 2020, Respondent moved to
 25    dismiss the Petition for lack of jurisdiction. (Dkt. 6.) Petitioner’s response to the
 26    motion was due on or before August 5, 2020 (Dkt. 3 at 3 ¶ 4), and he failed to file
 27    one.
 28

                                                  1
Case 2:20-cv-05050-PSG-KES Document 12 Filed 02/05/21 Page 2 of 5 Page ID #:211



  1          On August 27, 2020, the Court ordered Respondent to address certain issues
  2    in a supplemental brief in support of the motion. (Dkt. 7.) On September 11, 2020,
  3    the copy of this order that the Court sent to Petitioner was returned as
  4    undeliverable. (Dkt. 8.) On September 16, 2020, Respondent filed the
  5    supplemental brief. (Dkt. 9.)
  6          Respondent argues that the Petition is now moot because, on September 3,
  7    2020, Petitioner was released from prison and transferred to home confinement in
  8    Guam. (Dkt. 9 at 6; Dkt. 9-2 at 3 ¶ 7.) As of the date of this order, the Court has
  9    not received an updated mailing address from Petitioner.
 10                                              II.
 11                                       DISCUSSION
 12    A.    Legal Standard
 13          A district court may dismiss an action for failure to prosecute, failure to
 14    follow court orders, or failure to comply with the federal or local rules. See Fed.
 15    R. Civ. P. 41(b); Link v. Wabash R. Co., 370 U.S. 626, 629-30 (1962); Ghazali v.
 16    Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam).
 17          Central District of California Local Rule 41-1 provides, “Civil suits which
 18    have been pending for an unreasonable period of time without any action having
 19    been taken therein may, after notice, be dismissed for want of prosecution.”1 Local
 20    Rule 41-6 provides:
 21          A party proceeding pro se shall keep the Court and opposing parties
 22          apprised of such party’s current address and telephone number, if any,
 23          and e-mail address, if any. If mail directed by the Clerk to a pro se
 24          plaintiff’s address of record is returned undelivered by the Postal
 25          Service, and if, within fifteen (15) days of the service date, such
 26
       1
 27     The Local Rules of the U.S. District Court for the Central District of California
       are available online at: https://www.cacd.uscourts.gov/court-procedures/local-rules.
 28
                                                  2
Case 2:20-cv-05050-PSG-KES Document 12 Filed 02/05/21 Page 3 of 5 Page ID #:212



  1            plaintiff fails to notify, in writing, the Court and opposing parties of
  2            said plaintiff’s current address, the Court may dismiss the action with
  3            or without prejudice for want of prosecution.
  4            In determining whether to dismiss a case for failure to prosecute or failure to
  5    comply with court orders, the Ninth Circuit has instructed district courts to consider
  6    the following five factors: (1) the public’s interest in expeditious resolution of
  7    litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
  8    defendants; (4) the availability of less drastic sanctions; and (5) the public policy
  9    favoring disposition of cases on their merits. In re Phenylpropanolamine (PPA)
 10    Prods. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006). The test is not
 11    “mechanical,” but provides a “non-exhaustive list of things” to “think about.”
 12    Valley Eng’rs v. Elec. Eng’g Co., 158 F.3d 1051, 1057 (9th Cir. 1998).
 13    B.      Analysis
 14            Here, the first two factors favor dismissal. The first factor—the public’s
 15    interest in the expeditious resolution of litigation—“always favors dismissal.”
 16    Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999).
 17            The second factor—the Court’s need to manage its docket—favors dismissal
 18    here because Petitioner’s “noncompliance has caused [this] action to come to a
 19    complete halt, thereby allowing [him] to control the pace of the docket rather than
 20    the Court.” Id. (internal quotations marks omitted).
 21            The third factor—prejudice to Respondent—favors dismissal. A rebuttable
 22    presumption of prejudice to the respondent arises when a petitioner unreasonably
 23    delays prosecution of an action, In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994),
 24    and unnecessary delay “inherently increases the risk that witnesses’ memories will
 25    fade and evidence will become stale.” Pagtalunan v. Galaza, 291 F.3d 639, 643
 26    (9th Cir. 2002). Nothing suggests that such a presumption is unwarranted in this
 27    case.
 28            The fourth factor—availability of less drastic sanctions—favors dismissal.
                                                     3
Case 2:20-cv-05050-PSG-KES Document 12 Filed 02/05/21 Page 4 of 5 Page ID #:213



  1    After Petitioner missed the initial deadline to respond to the motion to dismiss, the
  2    Court directed Respondent to file supplemental briefing and gave Petitioner an
  3    opportunity to respond to that briefing. (Dkt. 7, 10.) The Court warned Petitioner
  4    that failure to respond and/or update his mailing address might result in a dismissal
  5    for lack of prosecution. (Dkt. 10 at 2.) See Ferdik v. Bonzelet, 963 F.2d 1258,
  6    1262 (9th Cir. 1992) (“a district court’s warning to a party that his failure to obey
  7    the court’s order will result in dismissal can satisfy the ‘consideration of
  8    alternatives’ requirement”) (citation omitted).
  9           The fifth factor—public policy favoring a disposition of an action on its
 10    merits—arguably weighs against dismissal here. Pagtalunan v. Galaza, 291 F.3d
 11    639, 643 (9th Cir. 2002). However, the effect of this factor is somewhat mitigated
 12    by the fact that Petitioner already appears to have been granted the main form of
 13    relief sought in the Petition. (See Dkt. 1 at 9 [seeking “immediate release and
 14    return to Guam”]; Dkt. 9-1 at 4-5 [Respondent’s supplemental brief in support of
 15    motion to dismiss, arguing the Petition is moot because Petitioner has been
 16    released to home confinement in Guam].)2
 17          Given that the enumerated factors largely support dismissal, this action will
 18    be dismissed pursuant to Rule 41(b) and Local Rule 41-1. The Court has discretion
 19    to dismiss an action under Rule 41(b) with or without prejudice. See Fed. R. Civ.
 20    P. 41(b) (“[u]nless the dismissal order states otherwise,” a dismissal pursuant to
 21    Federal Rule of Civil Procedure 41(b) operates as an adjudication on the merits
 22    absent exceptions that are not relevant here); Local Rule 41-2 (“[u]nless the Court
 23    provides otherwise, any dismissal pursuant to [Local Rule] 41-1 shall be without
 24    prejudice”); Al-Torki v. Kaempen, 78 F.3d 1381, 1385 (9th Cir. 1996).
 25
 26    2
         Because the Court is dismissing due to lack of prosecution, it makes no findings
 27    as to whether the Petition is moot or Petitioner could have sought other forms of
       relief.
 28
                                                   4
Case 2:20-cv-05050-PSG-KES Document 12 Filed 02/05/21 Page 5 of 5 Page ID #:214



  1    Considering all of the circumstances, the action will be dismissed in its entirety
  2    without prejudice.
  3                                              III.
  4                                       CONCLUSION
  5          IT IS THEREFORE ORDERED that Judgment will be entered dismissing
  6    this action without prejudice for failure to prosecute.
  7
  8             02-05-2021
       DATED: ____________________             ____________________________________
  9                                            PHILIP S. GUTIERREZ
                                               UNITED STATES DISTRICT JUDGE
 10
 11    Presented by:
 12
       ____________________________
 13    KAREN E. SCOTT
 14    United States Magistrate Judge

 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   5
